              Case 4:20-cv-01123-LPR Document 8 Filed 11/02/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

FRANK MOYA                                                                                          PLAINTIFF
ADC #118712

v.                                      Case No. 4:20-cv-01123-LPR

LINCOLN COUNTY DETENTION CENTER                                                                  DEFENDANT

                                                     ORDER

         The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. (Doc. 7). No objections have been filed. After

careful consideration, the Court concludes that the Proposed Findings and Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects.1

         IT IS THEREFORE ORDERED that:

         1.       Plaintiff’s claims are DISMISSED without prejudice for failure to state a claim

upon which relief may be granted.

         2.       Plaintiff’s Amended Complaint (Doc. 4) is DISMISSED.

         3.       This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).




1
     Even after Mr. Moya was provided with guidance by Judge Volpe, Mr. Moya’s Amended Complaint stuck with
     “official capacity only” claims. (Doc. 4 at 2). Judge Volpe explained why those official capacity claims can’t
     survive screening. And Judge Volpe was correct to conclude that, while pro se complaints are to be treated
     liberally, the Court should not assume out of thin air that Mr. Moya was attempting to bring individual capacity
     claims. Nonetheless, Mr. Moya’s Amended Complaint would have failed screening even if it was construed as
     bringing individual claims. The alleged facts in the Amended Complaint do not state a viable individual capacity
     claim against any of the persons identified in the Amended Complaint. Maybe there are facts that would, if
     alleged, state viable individual claims against these persons. But what was alleged is not enough.
            Case 4:20-cv-01123-LPR Document 8 Filed 11/02/20 Page 2 of 2




       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 2nd day of November 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE




                                               2
